 Case 3:21-cr-00318-FLW Document 24 Filed 04/19/21 Page 1 of 2 PageID: 76




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                             *     CRIM. NO   3:21-318-01(FLW)

     v.

JONAS KNOPF

                                        *****


              ORDER REGARDING USE OF VIDEO
  CONFERENCING/TELECONFERENCING FOR FELONY PLEAS AND/OR
                      SENTENCINGS

      In accordance with Standing Order 2021-08, this Court finds:

     That the Defendant Jonas Knopf has consented to the use of video
teleconferencing/ teleconferencing to conduct the proceeding(s) held today,
after consultation with counsel; and;
      That the proceeding(s) to be held today cannot be further delayed
without serious harm to the interests of justice, for the following specific
reasons:
1. The ongoing COVID-19 pandemic;

2. Inability to conduct in-person hearing for the foreseeable future pursuant
to the Court's Standing Order;

3. Consent of defendant and defendant's desire to proceed with the plea
hearing at this time that will permit a prompt resolution of his case.
Accordingly :
      The proceeding to be held on this date may be conducted by Video
Teleconferencing
Dated April 19, 2021


  unsel     J                            United States District Judge
 aul C. Kings s ery,
 Case 3:21-cr-00318-FLW Document 24 Filed 04/19/21 Page 2 of 2 PageID: 77




       The Court finds that the arraignment and plea hearing to be held today
cannot be further delayed without serious harm to the interests of justice, for the
following reasons:

       1.     To ensure that the Court is not overwhelmed by cases and
proceedings at the conclusion of this period of emergency. Currently, District
Judges in New Jersey handle a substantially larger docket of cases than Judges
in other Districts in the United States. New criminal cases continue to be
assigned by the Court during the emergency. The concern of such congestion
and the particular harm that likely will be caused by delays in the processing of
cases and matters in the future is particularly acute in this emergency, at least
given that: (A) it is unknown when this emergency will subside and when the
Court will be able to function at normal capacity (including, among other things,
the empanelment of trial juries) and (B) this District's pre-existing shortage of
District Court Judges which already has challenged the Court's ability to process
and resolve cases. This District has six District Judge vacancies: two have
recently been filled; one has been pending almost three years; two have been
pending for more than a year; and one has been pending almost a year. The
Federal Judicial Conference has deemed the District's vacancies judicial
emergencies.

      2. To permit victim of the offense the ability to obtain a speedy
determination of guilt/responsibility for the harm caused to him by the offenders.

       3. To permit the defendant to obtain a speedy resolution of his case
through a timely arraignment hearing and to afford appropriate bail conditions
as well as the ability to negotiate plea resolutions The defendant has asked for
this case to be heard today by arraignment.

     4. To permit the Government to obtain a resolution of the case so that the
Government, already operating in a restricted capacity due to the emergency,
may appropriately focus its resources on other, emerging criminal matters. The
Government has asked for this case to be seen today for a timely arraignment.
